DETAILED ACTION
This office action is in response to amendments to application 16/730,370, filed on 11/10/2021.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 11/10/2021, have been entered.
Regarding objections to claims 7, 14, and 20, the objections are withdrawn due to amendment.
Regarding rejections of claims 1-20 under 35 U.S.C 103, Applicant’s amendments have required the new combination of references cited herein. 

Response to Arguments
	Applicant’s arguments, filed 11/10/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
	Further, the case for obviousness of claim 2 is even more tenuous given the operating constraints acknowledged by Kalai. Claim 2 recites "replace a second subset of the first map tiles that are not the same as the subset of the second map tiles with the received at least one of the second map tiles when space is needed in the cache." Even if replacing un-needed data were common in cache operations, such appears to be contrary to the operation of Kalai. Kalai prefetches the map data in anticipation of future need for this data. Accordingly, it is hard to believe that Kalai will purge this data as long as the route remains in the map. Kalai acknowledges the high cost of downloading so it doesn't seem likely that the prefeteched data would expire while the route that necessitated downloading it remains active. And it doesn't seem likely that the cache will be polluted with data from other routes because of the need for memory to render the map itself. Accordingly, the behavior stated in claim 2 is not obvious in light of Kalai.
	Examiner respectfully disagrees and notes that Kalai explicitly recites removing map tiles from cache as they become no longer useful: P. [0092]: “This may be implemented using a buffer that collects the pre-fetch data tiles corresponding to the secondary routes and releases the set of pre-fetch map data tiles corresponding to the secondary routes in order of priority.” [Examiner’s emphasis added.] Examiner respectfully submits that it is unconvincing that Kalai would not render obvious replacing/deleting out-of-date data when Kalai explicitly discloses releasing out-of-date data.

	The undersigned also submits that claim 3 is not obvious. The argument that just because map layers is known that the plurality of layers can be rendered partially from cache and partially from downloaded map data is too far a reach. The Examiner has not cited any teaching that suggest this would be obvious to a person of ordinary skill in the art.
	Examiner respectfully notes that the claim does not recite rendering data “partially from cache and partially from downloaded map data”. Claim 3 merely recites that the plurality of layers are received as separate data. Examiner submits that this is not only obvious, but inherent, since by definition multiple different layers comprise different data representing each layer.

	The limitations of claim 6 are not disclosed by the combination of references. Claim 6 recites "receive a notification to purge a non-current version of the any of the first plurality of browser renderable map tiles stored in the cache, where the non-current version has a valid time- to-live (ttl)." Typically data in a cache will not be purged if it has a valid time to live. And this is the type of scenario to which Wheeler pertains. Wheeler does not disclose purging data in a cache that has a valid TTL.
	Examiner respectfully disagrees and notes that Wheeler discloses a TTL parameter for map data, but also discloses updating map data that is detected by the vehicle to be out of date (P. [0052] Wheeler). Examiner notes that it would be obvious not to retain data which has been determined to be out of date even if the data has been indicated by a map to have a valid TTL.

	The limitations of claim 7 are not disclosed by the combination of references. Claim 7 recites "receive an input requesting a change to the first map portion." The cited portion of Blumenberg appears to be a discussion of functions of a mobile device, and more specifically that a picture can be edited by controlling the mobile device via a touch screen. This portion of Blumenberg is wholly irrelevant to map data, and certainly does not result in "send[ing] a request to schedule a new labeling task to consider the requested change."
	Examiner respectfully disagrees and notes that the cited portions of Blumenberg recite “instructions to arrange, modify (e.g., edit), or otherwise manipulate” labels including map labels. Examiner respectfully submits that communicating with a client device to generate and modify map labels is exemplary of and well within “send[ing] a request to schedule a new labeling task to consider the requested change." to one of ordinary skill in the art.

Examiner applies analogous arguments to analogous further claims.

Summary: Claims 1-20 are rejected under 35 U.S.C. 103 based on the above responses to arguments and the below rejections.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 	1, 2, 5, 8-9, 12, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. (US 20130147820), hereinafter Kalai, in view of Chen (US 20200209873), hereinafter Chen.

	Regarding claim 1, Kalai teaches a non-transitory computer-readable medium comprising instructions stored thereon (see at least Kalai Fig. 1), the instructions are effective to cause at least one processor to:
store first map tiles previously requested to render a first portion of a map in a cache (see at least Kalai P. [0065]: “The method and system described above may retrieve or process and store into a cache memory of a client device 16-22 only a subset of available or retrievable map data tiles based on determined areas encompassing a determined route. This method and system may provide a faster response time when anticipated map data is downloaded to a local cache memory for quick retrieval and processing.”);
receive an input to zoom or pan the map (see at least Kalai P. [0036]: “The map application may allow the user to view different geographical portions of the map data stored in the map database 12, to zoom in or zoom out on a particular geographical location, to rotate, spin or change the two-dimensional or three-dimensional viewing angle of the map being displayed, etc.”);
request second map tiles required to render a second portion of the map in a web browser (see at least Kalai P. [0061]: “For example, the user can access a web-browser or other program running on the client device that identifies a location, business, home, etc., from which one of the client devices 16-22 may allow the user to select such item for building a map display of the vicinity around such point of interest.”) in response to the input to zoom or pan the map (see at least Kalai Fig. 6 compared to Fig. 12, #1210 - additional map tiles for the same area are downloaded in response to a zoom input; P. [0036]: “More particularly, when rendering a map image on a display device or a display screen 34 using the system described below, each of the client devices 16-22 may download map data in the form of vector data from the map database 12 and may process that vector data using one or more image shaders to render an image on the associated display device 34.”; P. [0049]: “With respect to map data tiles described above, each square area 510 may represent or correspond with a map data tile for particular zoom level. The areas 510 may represent only a subset of a total set of map data tiles available or retrievable. For example, where map data tiles may generally exist for the entire viewing window 600, the map data tiles represented by areas 510 are only a fraction of the total map data tiles for the viewing window.”; P. [0050]: “FIG. 6 illustrates that at a particular zoom level, a minimum amount of map data for displaying a route may include at least a set of map data tiles that correspond to an area that encompasses every point on the route. In one embodiment, a minimum amount of map data may be pre-fetched or retrieved for a route by accessing via a map database the map data tiles corresponding to squares 510 of FIG. 6. For example, one of the devices of system 10 may include instructions that, upon execution by a processor, determine whether a point on a route is included within a map data tile and determine or identify the map data tiles that comprise the minimum number of map data tiles that encompass the route.”; P. [0063]: “In addition, FIG. 12 illustrates additional map data tiles represented by areas 1210 of a second higher zoom level. A user wishing to zoom into an area around the origin 502 or destination 504 may initiate a zoom function of the viewing window. When the higher zoom level map data tiles are pre-fetched to one of the client devices 16-22, a response time for rendering those map data tiles may be relatively fast.”);
receive at least one of the second map tiles (see at least Kalai P. [0063]: “In addition, FIG. 12 illustrates additional map data tiles represented by areas 1210 of a second higher zoom level. A user wishing to zoom into an area around the origin 502 or destination 504 may initiate a zoom function of the viewing window. When the higher zoom level map data tiles are pre-fetched to one of the client devices 16-22, a response time for rendering those map data tiles may be relatively fast.”);
retrieve the subset of the second map tiles that are the same as the subset of the stored first map tiles from the cache (see at least Kalai P. [0063] as above); and
present the second portion of the map by rendering the at least one of the received second map tiles along with the first subset of the first map tiles from the cache in the web browser (see at least Kalai Figs. 6 and 12; P. [0006]: “Map data may generally be stored in blocks known as map data tiles, where the number of map data tiles increases with zoom level. The remote processor provides a subset of the available map data tiles for a particular location or region to the mobile device for storage and display at any particular time via a map display application”; P. [0050]: “FIG. 6 illustrates that at a particular zoom level, a minimum amount of map data for displaying a route may include at least a set of map data tiles that correspond to an area that encompasses every point on the route. In one embodiment, a minimum amount of map data may be pre-fetched or retrieved for a route by accessing via a map database the map data tiles corresponding to squares 510 of FIG. 6. For example, one of the devices of system 10 may include instructions that, upon execution by a processor, determine whether a point on a route is included within a map data tile and determine or identify the map data tiles that comprise the minimum number of map data tiles that encompass the route.”; P. [0061]: “For example, the user can access a web-browser or other program running on the client device that identifies a location, business, home, etc., from which one of the client devices 16-22 may allow the user to select such item for building a map display of the vicinity around such point of interest.”).
Kalai does not verbatim recite wherein a subset of the second map tiles are the same as a first subset of the stored first map tiles, however, it would be obvious to one of ordinary skill in the art that the overlapping map tile retrieval recited by Kalai in P. [0051] (see at least Kalai P. [0051]: “In one example, any map data tile overlapping even partially with the circumference region 756 will be within the set of pre-fetch map data tiles. These tiles are shaded in FIG. 7.”) in light of paragraphs [0050] and [0063] of Kalai cited above would render obvious that a request to zoom or pan a map would frequently require displaying overlapping tiles including tiles which have previously been cached and pre-fetched.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of pre-fetching overlapped map tiles and tiles for a particular route or area of a map at multiple zoom levels in order to ensure a map loads quickly and reliably with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
Kalai does not explicitly teach wherein the map is suitable for navigation by an autonomous vehicle (see at least Chen P. [0003]: “Vehicles—such as vehicles used for ride-sharing purposes, vehicles that provide driver-assist functionality, and/or automated or autonomous vehicles (AVs)—may obtain and process sensor data using an on-board data processing system to perform a variety of functions. For example, functions can include determining and/or displaying navigational routes, identifying road signs, detecting objects and/or road obstructions, controlling vehicle operation, and/or the like.”) and is made of up a plurality of layers including at least a LIDAR data layer, and a sematic labels layer (see at least Chen P. [0101]: “The information can include a map layout at the provided geographic coordinates, identified lane, and/or the first time instant (e.g., map data that identifies lanes, roads, etc., also referred to herein as a horizon layer), a LiDAR scan of an area surrounding the vehicle 120 at the provided geographic coordinates, identified lane, and/or the first time instant (also referred to herein as an occupancy layer), data indicating which area is free space and which area is not free space in the area surrounding the vehicle 120 at the provided geographic coordinates, identified lane, and/or the first time instant (which can be derived from radar data, LiDAR data, camera data, etc., also referred to herein as a semantics layer), and/or velocity data at the provided geographic coordinates, identified lane, and/or the first time instant (which can be derived from radar data, also referred to herein as a velocity layer). The horizon, occupancy, semantics, and velocity layer can be coded different colors and overlay each other to form the grid map. Alternatively, some or all of the layers can be separated and be provided separately as inputs to the trained deep neural network.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of spitting a map into layers as taught by Chen in order to separate and reduce the amount of data required for transmitting relevant portions of map information as would be known to one of ordinary skill in the art for use in the map caching of Kalai with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 2, Kalai teaches the medium of claim 1.
	Kalai further teaches wherein the instructions are further effective to cause at least one processor to:
(see at least Kalai P. [0092]: “In cases in which the routes may be generated in a sequence that is not based on priority, the map data corresponding to the secondary routes may be accessed, transmitted, or retrieved based on priority and may be different from the order in which the routes are generated. This may be implemented using a buffer that collects the pre-fetch data tiles corresponding to the secondary routes and releases the set of pre-fetch map data tiles corresponding to the secondary routes in order of priority.” *Examiner interprets fetching and then releasing map data tiles in order of priority is exemplary of replacing a second subset of non-overlapped map tiles.).

	Regarding claim 5, Kalai teaches the medium of claim 1.
	Kalai further teaches wherein the first map tiles are presented in a browser to render the first portion of the map (see at least Kalai P. [0061]: “Priority of points along the route may be determined based on user input, for example, through the user providing an address into a data field presented on the interface 34, or through the user selecting to find a point of interest obtained through interaction with the interface 34, more generally. For example, the user can access a web-browser or other program running on the client device that identifies a location, business, home, etc., from which one of the client devices 16-22 may allow the user to select such item for building a map display of the vicinity around such point of interest.”) and with the input to zoom or pan the map the URL of the page includes a dynamic portion that changes from a first latitude, first longitude, and first zoom for the first portion of the map to a second latitude, second longitude, and second zoom corresponding to the second portion of the map (see at least Kalai P. [0069]: “In one embodiment, both the sequence and area of map data tiles may be accessed or pre-fetched based on a viewing window state. In particular, the map data tiles may be accessed based on a viewing window position. The viewing window position may be centered near a particular point along the route. As the viewing window position is changed so that the center position approaches other portions of the route, either additional area map data may be retrieved (e.g., via blocks 906-908) or a sequence of retrieval may be changed (e.g., via blocks 1306-1310). This embodiment may be used in situations in which a current position of a device rendering a map is provided to center the map at that current position (e.g., using a GPS system).” *Examiner notes that claim 5 is merely descriptive of the well-known process of panning a map from one portion of a map to another, and that latitude and longitude are well known in the map display arts and that panning a map is exemplary of changing latitude and longitude from a first set of coordinates to a second set of coordinates.).

Regarding claim 8, Kalai teaches a method comprising:
storing the first map tiles previously requested to render a first portion of a map in a cache (see at least Kalai P. [0065]: “The method and system described above may retrieve or process and store into a cache memory of a client device 16-22 only a subset of available or retrievable map data tiles based on determined areas encompassing a determined route. This method and system may provide a faster response time when anticipated map data is downloaded to a local cache memory for quick retrieval and processing.”);
receiving an input to zoom or pan the map that is displayed in a web browser (see at least Kalai P. [0036]: “The map application may allow the user to view different geographical portions of the map data stored in the map database 12, to zoom in or zoom out on a particular geographical location, to rotate, spin or change the two-dimensional or three-dimensional viewing angle of the map being displayed, etc.”; P. [0061]: “For example, the user can access a web-browser or other program running on the client device that identifies a location, business, home, etc., from which one of the client devices 16-22 may allow the user to select such item for building a map display of the vicinity around such point of interest.”);
requesting second map tiles required to render a second portion of the map in the web browser  in response to the input to zoom or pan the map (see at least Kalai Fig. 6 compared to Fig. 12, #1210 - additional map tiles for the same area are downloaded in response to a zoom input; P. [0036]: “More particularly, when rendering a map image on a display device or a display screen 34 using the system described below, each of the client devices 16-22 may download map data in the form of vector data from the map database 12 and may process that vector data using one or more image shaders to render an image on the associated display device 34.”; P. [0049]: “With respect to map data tiles described above, each square area 510 may represent or correspond with a map data tile for particular zoom level. The areas 510 may represent only a subset of a total set of map data tiles available or retrievable. For example, where map data tiles may generally exist for the entire viewing window 600, the map data tiles represented by areas 510 are only a fraction of the total map data tiles for the viewing window.”; P. [0050]: “FIG. 6 illustrates that at a particular zoom level, a minimum amount of map data for displaying a route may include at least a set of map data tiles that correspond to an area that encompasses every point on the route. In one embodiment, a minimum amount of map data may be pre-fetched or retrieved for a route by accessing via a map database the map data tiles corresponding to squares 510 of FIG. 6. For example, one of the devices of system 10 may include instructions that, upon execution by a processor, determine whether a point on a route is included within a map data tile and determine or identify the map data tiles that comprise the minimum number of map data tiles that encompass the route.”; P. [0063]: “In addition, FIG. 12 illustrates additional map data tiles represented by areas 1210 of a second higher zoom level. A user wishing to zoom into an area around the origin 502 or destination 504 may initiate a zoom function of the viewing window. When the higher zoom level map data tiles are pre-fetched to one of the client devices 16-22, a response time for rendering those map data tiles may be relatively fast.”);
receiving at least one of the second map tiles (see at least Kalai P. [0063]: “In addition, FIG. 12 illustrates additional map data tiles represented by areas 1210 of a second higher zoom level. A user wishing to zoom into an area around the origin 502 or destination 504 may initiate a zoom function of the viewing window. When the higher zoom level map data tiles are pre-fetched to one of the client devices 16-22, a response time for rendering those map data tiles may be relatively fast.”);
retrieving the subset of the second map tiles that are the same as the subset of the stored first map tiles from the cache (see at least Kalai P. [0063] as above); and
presenting the second portion of the map by rendering the at least one of the received second map tiles along with the first subset of the first map tiles from the cache in the web browser (see at least Kalai Figs. 6 and 12; P. [0006]: “Map data may generally be stored in blocks known as map data tiles, where the number of map data tiles increases with zoom level. The remote processor provides a subset of the available map data tiles for a particular location or region to the mobile device for storage and display at any particular time via a map display application”; P. [0050]: “FIG. 6 illustrates that at a particular zoom level, a minimum amount of map data for displaying a route may include at least a set of map data tiles that correspond to an area that encompasses every point on the route. In one embodiment, a minimum amount of map data may be pre-fetched or retrieved for a route by accessing via a map database the map data tiles corresponding to squares 510 of FIG. 6. For example, one of the devices of system 10 may include instructions that, upon execution by a processor, determine whether a point on a route is included within a map data tile and determine or identify the map data tiles that comprise the minimum number of map data tiles that encompass the route.”; P. [0061]: “For example, the user can access a web-browser or other program running on the client device that identifies a location, business, home, etc., from which one of the client devices 16-22 may allow the user to select such item for building a map display of the vicinity around such point of interest.”).
Kalai does not verbatim recite wherein a subset of the second map tiles are the same as a first subset of the stored first map tiles, however, it would be obvious to one of ordinary skill in the art that the overlapping map tile retrieval recited by Kalai in P. [0051] (see at least Kalai P. [0051]: “In one example, any map data tile overlapping even partially with the circumference region 756 will be within the set of pre-fetch map data tiles. These tiles are shaded in FIG. 7.”) in light of paragraphs [0050] and [0063] of Kalai cited above would render obvious that a request to zoom or pan a map would frequently require displaying overlapping tiles including tiles which have previously been cached and pre-fetched.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of pre-fetching overlapped map tiles and tiles for a particular route or area of a map at multiple zoom levels in order to ensure a map loads quickly and reliably with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
Kalai does not explicitly teach wherein the map is suitable for navigation by an autonomous vehicle (see at least Chen P. [0003]: “Vehicles—such as vehicles used for ride-sharing purposes, vehicles that provide driver-assist functionality, and/or automated or autonomous vehicles (AVs)—may obtain and process sensor data using an on-board data processing system to perform a variety of functions. For example, functions can include determining and/or displaying navigational routes, identifying road signs, detecting objects and/or road obstructions, controlling vehicle operation, and/or the like.”) and is made of up a plurality of layers including at least a LIDAR data layer, and a sematic labels layer (see at least Chen P. [0101]: “The information can include a map layout at the provided geographic coordinates, identified lane, and/or the first time instant (e.g., map data that identifies lanes, roads, etc., also referred to herein as a horizon layer), a LiDAR scan of an area surrounding the vehicle 120 at the provided geographic coordinates, identified lane, and/or the first time instant (also referred to herein as an occupancy layer), data indicating which area is free space and which area is not free space in the area surrounding the vehicle 120 at the provided geographic coordinates, identified lane, and/or the first time instant (which can be derived from radar data, LiDAR data, camera data, etc., also referred to herein as a semantics layer), and/or velocity data at the provided geographic coordinates, identified lane, and/or the first time instant (which can be derived from radar data, also referred to herein as a velocity layer). The horizon, occupancy, semantics, and velocity layer can be coded different colors and overlay each other to form the grid map. Alternatively, some or all of the layers can be separated and be provided separately as inputs to the trained deep neural network.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of spitting a map into layers as taught by Chen in order to separate and reduce the amount of data required for transmitting relevant portions of map information as would be known to one of ordinary skill in the art for use in the map caching of Kalai with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 9, Kalai teaches the method of claim 8.
Kalai further teaches replacing a second subset of the first map tiles that are not the same as the subset of the second map tiles with the received at least one of the second map tiles when space is needed in the cache (see at least Kalai P. [0092]: “In cases in which the routes may be generated in a sequence that is not based on priority, the map data corresponding to the secondary routes may be accessed, transmitted, or retrieved based on priority and may be different from the order in which the routes are generated. This may be implemented using a buffer that collects the pre-fetch data tiles corresponding to the secondary routes and releases the set of pre-fetch map data tiles corresponding to the secondary routes in order of priority.” *Examiner interprets fetching and then releasing map data tiles in order of priority is exemplary of replacing a second subset of non-overlapped map tiles.).

	Regarding claim 12, Kalai teaches the method of claim 8.
	Kalai further teaches wherein the first map tiles are presented in the web browser to render the first portion of the map (see at least Kalai P. [0061]: “Priority of points along the route may be determined based on user input, for example, through the user providing an address into a data field presented on the interface 34, or through the user selecting to find a point of interest obtained through interaction with the interface 34, more generally. For example, the user can access a web-browser or other program running on the client device that identifies a location, business, home, etc., from which one of the client devices 16-22 may allow the user to select such item for building a map display of the vicinity around such point of interest.”) and with the input to zoom or pan the map a URL of the page includes a dynamic portion that changes from a first latitude, first longitude, and first zoom for the first portion of the map to a second latitude, second longitude, and second zoom corresponding to the second portion of the map (see at least Kalai P. [0069]: “In one embodiment, both the sequence and area of map data tiles may be accessed or pre-fetched based on a viewing window state. In particular, the map data tiles may be accessed based on a viewing window position. The viewing window position may be centered near a particular point along the route. As the viewing window position is changed so that the center position approaches other portions of the route, either additional area map data may be retrieved (e.g., via blocks 906-908) or a sequence of retrieval may be changed (e.g., via blocks 1306-1310). This embodiment may be used in situations in which a current position of a device rendering a map is provided to center the map at that current position (e.g., using a GPS system).” *Examiner notes that claim 5 is merely descriptive of the well-known process of panning a map from one portion of a map to another, and that latitude and longitude are well known in the map display arts and that panning a map is exemplary of changing latitude and longitude from a first set of coordinates to a second set of coordinates.).

	Regarding claim 15, Kalai teaches a system comprising:
at least one non-transitory computer-readable medium storing instructions; and at least one processor effective to execute the instructions (see at least Kalai Fig. 1) to cause the system to:
store first map tiles previously requested to render a first portion of a map in a cache (see at least Kalai P. [0065]: “The method and system described above may retrieve or process and store into a cache memory of a client device 16-22 only a subset of available or retrievable map data tiles based on determined areas encompassing a determined route. This method and system may provide a faster response time when anticipated map data is downloaded to a local cache memory for quick retrieval and processing.”);
receive an input to zoom or pan the map (see at least Kalai P. [0036]: “The map application may allow the user to view different geographical portions of the map data stored in the map database 12, to zoom in or zoom out on a particular geographical location, to rotate, spin or change the two-dimensional or three-dimensional viewing angle of the map being displayed, etc.”);
request second map tiles required to render a second portion of the map in response to the input to zoom or pan the map in a web browser (see at least Kalai Fig. 6 compared to Fig. 12, #1210 - additional map tiles for the same area are downloaded in response to a zoom input; P. [0036]: “More particularly, when rendering a map image on a display device or a display screen 34 using the system described below, each of the client devices 16-22 may download map data in the form of vector data from the map database 12 and may process that vector data using one or more image shaders to render an image on the associated display device 34.”; P. [0049]: “With respect to map data tiles described above, each square area 510 may represent or correspond with a map data tile for particular zoom level. The areas 510 may represent only a subset of a total set of map data tiles available or retrievable. For example, where map data tiles may generally exist for the entire viewing window 600, the map data tiles represented by areas 510 are only a fraction of the total map data tiles for the viewing window.”; P. [0050]: “FIG. 6 illustrates that at a particular zoom level, a minimum amount of map data for displaying a route may include at least a set of map data tiles that correspond to an area that encompasses every point on the route. In one embodiment, a minimum amount of map data may be pre-fetched or retrieved for a route by accessing via a map database the map data tiles corresponding to squares 510 of FIG. 6. For example, one of the devices of system 10 may include instructions that, upon execution by a processor, determine whether a point on a route is included within a map data tile and determine or identify the map data tiles that comprise the minimum number of map data tiles that encompass the route.”; P. [0063]: “In addition, FIG. 12 illustrates additional map data tiles represented by areas 1210 of a second higher zoom level. A user wishing to zoom into an area around the origin 502 or destination 504 may initiate a zoom function of the viewing window. When the higher zoom level map data tiles are pre-fetched to one of the client devices 16-22, a response time for rendering those map data tiles may be relatively fast.”; P. [0061]: “For example, the user can access a web-browser or other program running on the client device that identifies a location, business, home, etc., from which one of the client devices 16-22 may allow the user to select such item for building a map display of the vicinity around such point of interest.”);
receive at least one of the second map tiles (see at least Kalai P. [0063]: “In addition, FIG. 12 illustrates additional map data tiles represented by areas 1210 of a second higher zoom level. A user wishing to zoom into an area around the origin 502 or destination 504 may initiate a zoom function of the viewing window. When the higher zoom level map data tiles are pre-fetched to one of the client devices 16-22, a response time for rendering those map data tiles may be relatively fast.”);
retrieve the subset of the second map tiles that are the same as the subset of the stored first map tiles from the cache (see at least Kalai P. [0063] as above); and
present the second portion of the map by rendering the at least one of the received second map tiles along with the first subset of the first map tiles from the cache in the web browser (see at least Kalai Figs. 6 and 12; P. [0006]: “Map data may generally be stored in blocks known as map data tiles, where the number of map data tiles increases with zoom level. The remote processor provides a subset of the available map data tiles for a particular location or region to the mobile device for storage and display at any particular time via a map display application”; P. [0050]: “FIG. 6 illustrates that at a particular zoom level, a minimum amount of map data for displaying a route may include at least a set of map data tiles that correspond to an area that encompasses every point on the route. In one embodiment, a minimum amount of map data may be pre-fetched or retrieved for a route by accessing via a map database the map data tiles corresponding to squares 510 of FIG. 6. For example, one of the devices of system 10 may include instructions that, upon execution by a processor, determine whether a point on a route is included within a map data tile and determine or identify the map data tiles that comprise the minimum number of map data tiles that encompass the route.”; P. [0061]: “For example, the user can access a web-browser or other program running on the client device that identifies a location, business, home, etc., from which one of the client devices 16-22 may allow the user to select such item for building a map display of the vicinity around such point of interest.”).
Kalai does not verbatim recite wherein a subset of the second map tiles are the same as a first subset of the stored first map tiles, however, it would be obvious to one of ordinary skill in the art that the overlapping map tile retrieval recited by Kalai in P. [0051] (see at least Kalai P. [0051]: “In one example, any map data tile overlapping even partially with the circumference region 756 will be within the set of pre-fetch map data tiles. These tiles are shaded in FIG. 7.”) in light of paragraphs [0050] and [0063] of Kalai cited above would render obvious that a request to zoom or pan a map would frequently require displaying overlapping tiles including tiles which have previously been cached and pre-fetched.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of pre-fetching overlapped map tiles and tiles for a particular route or area of a map at multiple zoom levels in order to ensure a map loads quickly and reliably with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
Kalai does not explicitly teach wherein the map is suitable for navigation by an autonomous vehicle (see at least Chen P. [0003]: “Vehicles—such as vehicles used for ride-sharing purposes, vehicles that provide driver-assist functionality, and/or automated or autonomous vehicles (AVs)—may obtain and process sensor data using an on-board data processing system to perform a variety of functions. For example, functions can include determining and/or displaying navigational routes, identifying road signs, detecting objects and/or road obstructions, controlling vehicle operation, and/or the like.”) and is made of up a plurality of layers including at least a LIDAR data layer, and a sematic labels layer (see at least Chen P. [0101]: “The information can include a map layout at the provided geographic coordinates, identified lane, and/or the first time instant (e.g., map data that identifies lanes, roads, etc., also referred to herein as a horizon layer), a LiDAR scan of an area surrounding the vehicle 120 at the provided geographic coordinates, identified lane, and/or the first time instant (also referred to herein as an occupancy layer), data indicating which area is free space and which area is not free space in the area surrounding the vehicle 120 at the provided geographic coordinates, identified lane, and/or the first time instant (which can be derived from radar data, LiDAR data, camera data, etc., also referred to herein as a semantics layer), and/or velocity data at the provided geographic coordinates, identified lane, and/or the first time instant (which can be derived from radar data, also referred to herein as a velocity layer). The horizon, occupancy, semantics, and velocity layer can be coded different colors and overlay each other to form the grid map. Alternatively, some or all of the layers can be separated and be provided separately as inputs to the trained deep neural network.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of spitting a map into layers as taught by Chen in order to separate and reduce the amount of data required for transmitting relevant portions of map information as would be known to one of ordinary skill in the art for use in the map caching of Kalai with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 16, Kalai teaches the system of claim 15.
Kalai further teaches instructions causing the system to replace a second subset of the first map tiles that are not the same as the subset of the second map tiles with the received at least one of the second map tiles when space is needed in the cache (see at least Kalai P. [0092]: “In cases in which the routes may be generated in a sequence that is not based on priority, the map data corresponding to the secondary routes may be accessed, transmitted, or retrieved based on priority and may be different from the order in which the routes are generated. This may be implemented using a buffer that collects the pre-fetch data tiles corresponding to the secondary routes and releases the set of pre-fetch map data tiles corresponding to the secondary routes in order of priority.” *Examiner interprets fetching and then releasing map data tiles in order of priority is exemplary of replacing a second subset of non-overlapped map tiles.).

	Regarding claim 18, Kalai teaches the system of claim 15.
	Kalai further teaches wherein the first map tiles are presented in a browser to render the first portion of the map (see at least Kalai P. [0061]: “Priority of points along the route may be determined based on user input, for example, through the user providing an address into a data field presented on the interface 34, or through the user selecting to find a point of interest obtained through interaction with the interface 34, more generally. For example, the user can access a web-browser or other program running on the client device that identifies a location, business, home, etc., from which one of the client devices 16-22 may allow the user to select such item for building a map display of the vicinity around such point of interest.”) and with the input to zoom or pan the map a URL of the page includes a dynamic portion that changes from a first latitude, first longitude, and first zoom for the first portion of the map to a second latitude, second longitude, and second zoom corresponding to the second portion of the map (see at least Kalai P. [0069]: “In one embodiment, both the sequence and area of map data tiles may be accessed or pre-fetched based on a viewing window state. In particular, the map data tiles may be accessed based on a viewing window position. The viewing window position may be centered near a particular point along the route. As the viewing window position is changed so that the center position approaches other portions of the route, either additional area map data may be retrieved (e.g., via blocks 906-908) or a sequence of retrieval may be changed (e.g., via blocks 1306-1310). This embodiment may be used in situations in which a current position of a device rendering a map is provided to center the map at that current position (e.g., using a GPS system).” *Examiner notes that claim 5 is merely descriptive of the well-known process of panning a map from one portion of a map to another, and that latitude and longitude are well known in the map display arts and that panning a map is exemplary of changing latitude and longitude from a first set of coordinates to a second set of coordinates.).

Claims 3, 7, 10, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. (US 20130147820), hereinafter Kalai, in view of Chen (US 20200209873), hereinafter Chen, and Blumenberg et al. (US 20130325326), hereinafter Blumenberg.

Regarding claim 3, Kalai teaches the medium of claim 1.
The combination of Kalai and Chen does not explicitly teach wherein a map tile is made of up a plurality of layers, each layer being received as separate data, and when presented, the web browser renders the map tile by rendering each layer from the separate data.
In the same field of endeavor, Blumenberg teaches herein a map tile is made of up a plurality of layers, each layer being received as separate data, and when presented, the web browser renders the map tile by rendering each layer from the separate data (see at least Blumenberg P. [0147]: “In various embodiments, the multifunction device may be configured to display various graphical layers including but not limited to a graphical map information, aerial images (e.g., satellite-acquired images), and/or traffic information. For instance, in the traffic information example, the multifunction device may overlay color coded traffic information on roadways to indicate the speed at which traffic is flowing. For example, green color coding may be used to indicate traffic is flowing normally, and yellow or red may be used to indicate traffic slowdowns.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the medium of Kalai with the layered map tile data of Blumenberg in order to indicate multiple types of information such as traffic slowdowns (Blumenberg P. [0147]).

Regarding claim 7, Kalai teaches the medium of claim 1.

receive an input requesting a change to the first map portion by the web browser presenting the second portion of the map (see at least Kalai P. [0048]: “In an embodiment of the techniques described herein, a map database, such as map database 12, may be accessed to pre-fetch or retrieve map data (e.g., map data tiles) corresponding to a map area that encompasses a determined route. In another embodiment, map data may be pre-fetched to generate one or more routes. The map data used to generate a route may be contained in the same map data tiles used to provide information for displaying a route. In a different embodiment, the data used to generate the route may be contained in map data tiles separate from the map data tiles used to render the route. In another embodiment, the data used to generate the route may be contained in a data form different from map data tiles. Pre-fetching generally involves initiating a retrieval of map data before that data is needed for processing.”).
The combination of Kalai and Chen does not explicitly teach send request to schedule a new labeling task to consider the requested change to a map labeling platform.
In the same field of endeavor, Blumenberg teaches send request to schedule a new labeling task to consider the requested change to a map labeling platform (see at least Blumenberg P. [0091]: “In conjunction with touch screen 112, display controller 156, contact module 130, graphics module 132, text input module 134, and camera module 143, image management module 144 includes executable instructions to arrange, modify (e.g., edit), or otherwise manipulate, label, delete, present (e.g., in a digital slide show or album), and store still and/or video images.”; P. [0151]: “In various embodiments, the map service data may include localized labels for different countries or regions; localized labels may be utilized to present map labels (e.g., street names, city names, points of interest) in different languages on client devices.”; P. [0166]: “Client devices may also implement various modeling techniques to render two-dimensional and three-dimensional map image data, examples of which include, but are not limited to: … generating models to determine whether map labels are seen from a certain virtual camera position”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the medium of Kalai with the labeled map tile data of Blumenberg in order to indicate multiple types of information such city names, street names, and points of interest in different languages (Blumenberg P. [0151]).

Regarding claim 10, Kalai teaches the method of claim 8.
The combination of Kalai and Chen does not explicitly teach wherein a map tile is made of up a plurality of layers, each layer being received as separate data, and when presented, the client device renders the map tile by rendering each layer from the separate data.
In the same field of endeavor, Blumenberg teaches herein a map tile is made of up a plurality of layers, each layer being received as separate data, and when presented, the web browser renders the map tile by rendering each layer from the separate data (see at least Blumenberg P. [0147]: “In various embodiments, the multifunction device may be configured to display various graphical layers including but not limited to a graphical map information, aerial images (e.g., satellite-acquired images), and/or traffic information. For instance, in the traffic information example, the multifunction device may overlay color coded traffic information on roadways to indicate the speed at which traffic is flowing. For example, green color coding may be used to indicate traffic is flowing normally, and yellow or red may be used to indicate traffic slowdowns.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Kalai with the layered map tile data of Blumenberg in order to indicate multiple types of information such as traffic slowdowns (Blumenberg P. [0147]).

Regarding claim 14, Kalai teaches the method of claim 8.
Kalai further teaches receive an input requesting a change to the first map portion (see at least Kalai P. [0048]: “In an embodiment of the techniques described herein, a map database, such as map database 12, may be accessed to pre-fetch or retrieve map data (e.g., map data tiles) corresponding to a map area that encompasses a determined route. In another embodiment, map data may be pre-fetched to generate one or more routes. The map data used to generate a route may be contained in the same map data tiles used to provide information for displaying a route. In a different embodiment, the data used to generate the route may be contained in map data tiles separate from the map data tiles used to render the route. In another embodiment, the data used to generate the route may be contained in a data form different from map data tiles. Pre-fetching generally involves initiating a retrieval of map data before that data is needed for processing.”).
The combination of Kalai and Chen does not explicitly teach send a request to schedule a new labeling task to consider the requested change.
In the same field of endeavor, Blumenberg teaches send a request to schedule a new labeling task to consider the requested change (see at least Blumenberg P. [0091]: “In conjunction with touch screen 112, display controller 156, contact module 130, graphics module 132, text input module 134, and camera module 143, image management module 144 includes executable instructions to arrange, modify (e.g., edit), or otherwise manipulate, label, delete, present (e.g., in a digital slide show or album), and store still and/or video images.”; P. [0151]: “In various embodiments, the map service data may include localized labels for different countries or regions; localized labels may be utilized to present map labels (e.g., street names, city names, points of interest) in different languages on client devices.”; P. [0166]: “Client devices may also implement various modeling techniques to render two-dimensional and three-dimensional map image data, examples of which include, but are not limited to: … generating models to determine whether map labels are seen from a certain virtual camera position”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Kalai with the labeled map tile data of Blumenberg in order to indicate multiple types of information such city names, street names, and points of interest in different languages (Blumenberg P. [0151]).

Regarding claim 17, Kalai teaches the system of claim 15.
The combination of Kalai and Chen does not explicitly teach wherein a map tile is made of up a plurality of layers, each layer being received as separate data, and when presented, the web browser renders the map tile by rendering each layer from the separate data.
In the same field of endeavor, Blumenberg teaches herein a map tile is made of up a plurality of layers, each layer being received as separate data, and when presented, the web browser renders the map tile by rendering each layer from the separate data (see at least Blumenberg P. [0147]: “In various embodiments, the multifunction device may be configured to display various graphical layers including but not limited to a graphical map information, aerial images (e.g., satellite-acquired images), and/or traffic information. For instance, in the traffic information example, the multifunction device may overlay color coded traffic information on roadways to indicate the speed at which traffic is flowing. For example, green color coding may be used to indicate traffic is flowing normally, and yellow or red may be used to indicate traffic slowdowns.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Kalai with the layered map tile data of Blumenberg in order to indicate multiple types of information such as traffic slowdowns (Blumenberg P. [0147]).

Regarding claim 20, Kalai teaches the system of claim 15.
Kalai further teaches wherein the instructions are further effective to cause the system to:
receive an input requesting a change to the first map portion (see at least Kalai P. [0048]: “In an embodiment of the techniques described herein, a map database, such as map database 12, may be accessed to pre-fetch or retrieve map data (e.g., map data tiles) corresponding to a map area that encompasses a determined route. In another embodiment, map data may be pre-fetched to generate one or more routes. The map data used to generate a route may be contained in the same map data tiles used to provide information for displaying a route. In a different embodiment, the data used to generate the route may be contained in map data tiles separate from the map data tiles used to render the route. In another embodiment, the data used to generate the route may be contained in a data form different from map data tiles. Pre-fetching generally involves initiating a retrieval of map data before that data is needed for processing.”).
The combination of Kalai and Chen does not explicitly teach send a request to schedule a new labeling task to consider the requested change.
In the same field of endeavor, Blumenberg teaches send a request to schedule a new labeling task to consider the requested change (see at least Blumenberg P. [0091]: “In conjunction with touch screen 112, display controller 156, contact module 130, graphics module 132, text input module 134, and camera module 143, image management module 144 includes executable instructions to arrange, modify (e.g., edit), or otherwise manipulate, label, delete, present (e.g., in a digital slide show or album), and store still and/or video images.”; P. [0151]: “In various embodiments, the map service data may include localized labels for different countries or regions; localized labels may be utilized to present map labels (e.g., street names, city names, points of interest) in different languages on client devices.”; P. [0166]: “Client devices may also implement various modeling techniques to render two-dimensional and three-dimensional map image data, examples of which include, but are not limited to: … generating models to determine whether map labels are seen from a certain virtual camera position”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Kalai with the labeled map tile data of Blumenberg in order to indicate multiple types of information such city names, street names, and points of interest in different languages (Blumenberg P. [0151]).

Claims 4, 6, 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. (US 20130147820), hereinafter Kalai, in view of Chen (US 20200209873), hereinafter Chen, and Wheeler (US 20180189323), hereinafter Wheeler.

Regarding claim 4, Kalai teaches the medium of claim 1.
	The combination of Kalai and Chen does not explicitly teach wherein the request for the first map tiles identifies latitude, longitude, zoom, and map layer filters for the first portion of the map.
In the same field of endeavor, Wheeler teaches wherein the request for the first map tiles identifies latitude, longitude, zoom, and map layer filters for the first portion of the map (see at least Wheeler P. [0058]: “FIG. 5 illustrates the components of an HD map, according to an embodiment. The HD map comprises maps of several geographical regions. The HD map 510 of a geographical region comprises a landmark map (LMap) 520 and an occupancy map (OMap) 530. The landmark map comprises information describing lanes including spatial location of lanes and semantic information about each lane. The spatial location of a lane comprises the geometric location in latitude, longitude and elevation at high prevision, for example, at or below 10 cm precision. The semantic information of a lane comprises restrictions such as direction, speed, type of lane (for example, a lane for going straight, a left turn lane, a right turn lane, an exit lane, and the like), restriction on crossing to the left, connectivity to other lanes and so on. The landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks, safely navigable space, spatial location of speed bumps, curb, and road signs comprising spatial location and type of all signage that is relevant to driving restrictions. Examples of road signs described in an HD map include stop signs, traffic lights, speed limits, one-way, do-not-enter, yield (vehicle, pedestrian, animal), and so on.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the medium of Kalai with the map tile data identification of Wheeler in order to provide a user with information relevant to driving restrictions as well as position for properly displaying map data for a user (Wheeler P. [0058]).

Regarding claim 6, Kalai teaches the medium of claim 1.
The combination of Kalai and Chen does not explicitly teach wherein the instructions are further effective to cause at least one processor to: receive a notification to purge a non-current version of the any of the first plurality of browser renderable map tiles stored in the cache, where the non-current version has a valid time- to-live (ttl), but includes data that has become updated in a map database.
In the same field of endeavor, Wheeler teaches wherein the instructions are further effective to cause at least one processor to:
receive a notification to purge a non-current version of the any of the first plurality of browser renderable map tiles stored in the cache, where the non-current version has a valid time- to-live (ttl), but includes data that has become updated in a map database (see at least Wheeler P. [0051]: “The add-planned-routes API receives as input, a route specified using polylines expressed in terms of latitudes and longitudes and also a time-to-live (TTL) parameter specifying a time period after which the route data can be deleted. Accordingly, the add-planned-routes API allows the vehicle to indicate the route the vehicle is planning on taking in the near future as an autonomous trip. The add-planned-route API aligns the route to the HD map, records the route and its TTL value, and makes sure that the HD map data for the route stored in the vehicle computing system 120 is up to date.”; P. [0052]: “The map update API 285 manages operations related to update of map data, both for the local HD map store 275 and for the HD map store 165 stored in the online HD map system 110. Accordingly, modules in the vehicle computing system 120 invoke the map update API 285 for downloading data from the online HD map system 110 to the vehicle computing system 120 for storing in the local HD map store 275 as necessary. The map update API 285 also allows the vehicle computing system 120 to determine whether the information monitored by the vehicle sensors 105 indicates a discrepancy in the map information provided by the online HD map system 110 and uploads data to the online HD map system 110 that may result in the online HD map system 110 updating the map data stored in the HD map store 165 that is provided to other vehicles 150.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the medium of Kalai with the data update with TTL consideration of Wheeler in order to resolve discrepancies in map information and ensure map data is up to date for other vehicles (Wheeler P. [0052]).

Regarding claim 11, Kalai teaches the method of claim 8.
The combination of Kalai and Chen does not explicitly teach wherein the request for the first map tiles identifies latitude, longitude, zoom, and map layer filters for the first portion of the map.
In the same field of endeavor, Wheeler teaches wherein the request for the first map tiles identifies latitude, longitude, zoom, and map layer filters for the first portion of the map (see at least Wheeler P. [0058]: “FIG. 5 illustrates the components of an HD map, according to an embodiment. The HD map comprises maps of several geographical regions. The HD map 510 of a geographical region comprises a landmark map (LMap) 520 and an occupancy map (OMap) 530. The landmark map comprises information describing lanes including spatial location of lanes and semantic information about each lane. The spatial location of a lane comprises the geometric location in latitude, longitude and elevation at high prevision, for example, at or below 10 cm precision. The semantic information of a lane comprises restrictions such as direction, speed, type of lane (for example, a lane for going straight, a left turn lane, a right turn lane, an exit lane, and the like), restriction on crossing to the left, connectivity to other lanes and so on. The landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks, safely navigable space, spatial location of speed bumps, curb, and road signs comprising spatial location and type of all signage that is relevant to driving restrictions. Examples of road signs described in an HD map include stop signs, traffic lights, speed limits, one-way, do-not-enter, yield (vehicle, pedestrian, animal), and so on.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the medium of Kalai with the map tile data identification of Wheeler in order to provide a user with information relevant to driving restrictions as well as position for properly displaying map data for a user (Wheeler P. [0058]).

	Regarding claim 13, Kalai teaches the method of claim 8.
The combination of Kalai and Chen does not explicitly teach further comprising receiving a notification to purge a non-current version of the any of the first plurality of browser renderable map tiles stored in the cache, where the non-current version has a valid time- to-live (ttl), but includes data that has become updated in a map database.
In the same field of endeavor, Wheeler teaches further comprising receiving a notification to purge a non-current version of the any of the first plurality of browser renderable map tiles stored in the cache, where the non-current version has a valid time- to-live (ttl), but includes data that has become updated in a map database (see at least Wheeler P. [0051]: “The add-planned-routes API receives as input, a route specified using polylines expressed in terms of latitudes and longitudes and also a time-to-live (TTL) parameter specifying a time period after which the route data can be deleted. Accordingly, the add-planned-routes API allows the vehicle to indicate the route the vehicle is planning on taking in the near future as an autonomous trip. The add-planned-route API aligns the route to the HD map, records the route and its TTL value, and makes sure that the HD map data for the route stored in the vehicle computing system 120 is up to date.”; P. [0052]: “The map update API 285 manages operations related to update of map data, both for the local HD map store 275 and for the HD map store 165 stored in the online HD map system 110. Accordingly, modules in the vehicle computing system 120 invoke the map update API 285 for downloading data from the online HD map system 110 to the vehicle computing system 120 for storing in the local HD map store 275 as necessary. The map update API 285 also allows the vehicle computing system 120 to determine whether the information monitored by the vehicle sensors 105 indicates a discrepancy in the map information provided by the online HD map system 110 and uploads data to the online HD map system 110 that may result in the online HD map system 110 updating the map data stored in the HD map store 165 that is provided to other vehicles 150.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the medium of Kalai with the data update with TTL consideration of Wheeler in order to resolve discrepancies in map information and ensure map data is up to date for other vehicles (Wheeler P. [0052]).

	Regarding claim 19, Kalai teaches the system of claim 15.
The combination of Kalai and Chen does not explicitly teach wherein the instructions are further effective to cause at least one processor to: receive a notification to purge a non-current version of the 
In the same field of endeavor, Wheeler teaches wherein the instructions are further effective to cause at least one processor to:
receive a notification to purge a non-current version of the any of the first plurality of browser renderable map tiles stored in the cache, where the non-current version has a valid time- to-live (ttl), but includes data that has become updated in a map database (see at least Wheeler P. [0051]: “The add-planned-routes API receives as input, a route specified using polylines expressed in terms of latitudes and longitudes and also a time-to-live (TTL) parameter specifying a time period after which the route data can be deleted. Accordingly, the add-planned-routes API allows the vehicle to indicate the route the vehicle is planning on taking in the near future as an autonomous trip. The add-planned-route API aligns the route to the HD map, records the route and its TTL value, and makes sure that the HD map data for the route stored in the vehicle computing system 120 is up to date.”; P. [0052]: “The map update API 285 manages operations related to update of map data, both for the local HD map store 275 and for the HD map store 165 stored in the online HD map system 110. Accordingly, modules in the vehicle computing system 120 invoke the map update API 285 for downloading data from the online HD map system 110 to the vehicle computing system 120 for storing in the local HD map store 275 as necessary. The map update API 285 also allows the vehicle computing system 120 to determine whether the information monitored by the vehicle sensors 105 indicates a discrepancy in the map information provided by the online HD map system 110 and uploads data to the online HD map system 110 that may result in the online HD map system 110 updating the map data stored in the HD map store 165 that is provided to other vehicles 150.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the medium of Kalai with the data update with TTL consideration of (Wheeler P. [0052]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 





/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662